In re Central Gulf Lines Inc. et al; LMS Shipmanagement Inc.;—Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, Nos. 01-14014; to the Court of Appeal, Fourth Circuit, No(s). 03-C-0334, 2003-C-03555.
In re Assuranceforeningen Gard; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, Nos. 01-14014; to the Court of Appeal, Fourth Circuit, No. 2003-C-0355.
Writ denied.
CALOGERO, C.J., concurs with reasons.
TRAYLOR, J., would grant the writ.